This Office Action is in response to the reply filed February 16, 2021.
 .
Claims 33-35, 37, 39-40, 43, and 44 are currently pending and are under examination. 
Benefit of priority is to April 2, 2009 because this instantly claimed subject matter is not found in SN 12/360,976.

Maintenance of Rejections, Alterations Necessitated by Amendment
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 33-35, 37, 39-40, 43, and 44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The Claims are drawn to laws of nature and natural principles that occur without the hand of man. Diagnosing a condition based on a naturally occurring correlation of levels of a substance produced in the body when a condition is present or identifying a disease using a naturally occurring relationship between the presence of a substance in the body and incidence of disease is considered to be a natural phenomenon, and is therefore non-statutory subject matter. See Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. _ , 132 S. Ct 1289, 101 USPQ2d 1961 (2012).
uspto.gov/sites/default/files/documents/ieg-may-2016-ex.pdf.  
	In Example 29,  an autoimmune disease known as “Julitis” is diagnosed by the presence of JUL-1 in the person’s body and this correlation of the presence of JUL-1 and Julitis is useful because the determined presence of JUL-1 prevents these person's having JUL-1/julitis from being treated for similar symptoms, such as those associated with rosacea. The Example claim (at page 10) is:

Instant Claim 33 states:
	A method of treating septic shock, hypovolemic shock, or endotoxic shock  in a human in need thereof, the method comprising: 
	(i) obtaining a breath sample from the human; 
	(ii) concentrating the breath sample;
	(iii) detecting putrescine, cadaverine, or a combination thereof in the breath sample by infrared spectroscopy, ultraviolet spectroscopy, visible spectroscopy, or gas chromatography; and 
	(iv) treating the septic shock, hypovolemic shock, or endotoxic shock.

At page 15, paragraph 3 of the Example, Claim 6 is considered to be patent eligible because the recitation of a particular treatment (administration of an effective amount of anti-TNF antibodies) in step d integrate the exception into the diagnostic and treatment process, and amount to more than merely diagnosing a patient with julitis and instructing a doctor to generically “treat it.” Further, the combination of steps, which is not routine and conventional, ensures that patients who have julitis will be accurately diagnosed (due to the detection of JUL-1 in their plasma) and properly treated with anti-TNF antibodies, as opposed to being misdiagnosed as having rosacea as was Step 2B: YES).
Instant Claim 33 is drawn to a method comprising steps and is patent eligible. The claim comprises a judicial exception which is the correlation of the presence of putrescine and/or cadverine with shock, a natural process.Step (i): obtaining the sample and in Step (ii) and (iii) and detecting putrescine and/or cadaverine which are conventional data gathering and do not add significantly more to the claims. Step (iv) is drawn to treating the shock condition. The combinations of steps do not distinguish subgroups of populations of persons having shock that may be treated with different pharmaceuticals. Therefore, the claims as a whole do not add significantly more to the claim than the exception itself. Thus, Claim 33 is patent ineligible under 35 USC 101.
	 
	Applicants continue to urge that the claims patent eligible. Applicants urge that the claims do not use the term ‘diagnosing’ or ‘correlating’ and therefore overcome the rejection under 35 USC 101. As noted, the combinations of steps do not distinguish subgroups of populations of persons having shock that may be treated with different pharmaceuticals, such as in the exemplified Claim 6 from Example 29 of the life science section of the 101 examples. Therefore, this argument is not persuasive.




(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 33-35, 37, 39-40, 43, and 44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims are drawn to a method for treating shock by correlating the presence of putrescine and/or cadaverine in human breath as a diagnosis or detection of shock in that human and treating the shock condition. In In re Wands  (858 F2d, 731, 737, 8 USPQ 2d 1400, 1404 (Fed Cir. 1988) the issue of enablement in molecular biology was considered.  It was held that the following factors should be considered to determine whether the claimed invention would require of the skilled artisan undue experimentation:
	1) Quantity of experimentation necessary: The specification provides broad ideas that the presence of putrescine and/or cadaverine in human breath can be correlated with the detection of shock. However, the specification does not provide a blueprint or an exemplified outcome in which the presence of putrescine and/or cadaverine in 
	2) Amount of direction or guidance presented: The specification provides only suggestions on how one might approach determining for themselves how to make and use the methods claimed. For example:
[00010] On the other hand, where the analysis is based on the quantity of one or more volatile  compounds, it is especially preferred that the volatile compounds are volatile amines, volatile aldehydes, and/or volatile sulfur-containing compounds, which are typically measured from whole blood, serum, or breath. Most preferably, such volatile compounds include putrescine, cadaverine, methional, pentanoic acid, 2-furfurylthiol, citronellal, (E)-2-octenal, 2-nonenal, phenylactealdehyde, 2,6-dimethyl-5-heptanal, 2,3-diethyl-5-methylpyrazine, and 4-10 acetylmethylcyclohexene.

[0015] Thus, particularly preferred methods include diagnostic methods in which a condition (e.g., shock, non-septic shock, bowel disease, etc.) is ascertained or staged by obtaining a patient sample. The sample is then analyzed by qualitative, and more typically quantitative analysis of one or more protease activities and/or by qualitative, and more typically quantitative analysis of one or more volatile compounds in the sample to so obtain a test result that is based on the protease activity and/or quantity of volatile compounds. The test result is then correlated with the presence and/or progression of the condition in the patient.

	[0036] Therefore, the inventors also contemplate methods for detection and/or diagnosis of a disease that is caused by and/or associated with abnormal (and typically increased) protease, lipase, or amylase activity in which presence of a volatile compound is detected and/or quantified. The so obtained test result is then correlated with a diagnosis or even prognosis  relative to the disease, and most preferably (non-septic) shock. In especially preferred aspects, the detection is performed using direct spectroscopic methods or via a chemical reaction in which the volatile compound reacts in a reaction that produces a measurable product (e.g., UV/VIS spectroscopically product of precipitate). In further especially preferred aspects, the volatile compound is measured in the breath of a patient, but may also be measured on the skin or in fluids that have contacted the breath or the skin of the patient (e.g., to concentrate the volatile compound). The type and/or quantity of the volatile compound is then correlated with a disease or condition.
[0037] Therefore, according to the present inventive subject matter, shock (e.g., septic or non-septic) is diagnosed, the effectiveness of drug treatment for shock is monitored, and/or prognosis for a patient suffering from shock is provided by measuring the type and quantity of a volatile compound that emanates from a patient. In one especially preferred aspect of the inventive subject matter, breath of a mammal (e.g., rodent, canine, human) is directly analyzed using a gas analysis device (e.g., IR spectrometer) to detect the volatile compound. The so obtained test result is then compared to corresponding test results from healthy mammals, and the particular chemical profile is associated with a diagnostic finding, treatment efficacy, and/or prognosis.
(e.g., saliva, blood, serum, urine, etc.) that may serve as the source for the volatile compounds. As noted above, the collection may be in-line with the quantification, or may be performed for transport, storage, and/or concentration of the volatile compound.
[0044] Once identified and/or quantified, it is noted that the volatile compound per se, or relative quantities to at least one other compound may be used to establish a diagnostic finding. For example, the quantitative ratio of two or more thiol compounds or a thiol compound and a short chain carboxylic acid and/or aldehyde may be used to determine status of the patient. Of course, it should be appreciated that individual concentrations or ratios measured from healthy subjects will be used to establish a control against which the patient in question is measured.
These paragraphs instruct others how to find out for themselves how to make and use the claimed invention.	
This rejection under 35 USC 112 is consistent with case law.  The Courts stated in In re Gardner (166 USPQ 138) that: the law requires that disclosure in an application shall inform those skilled in the art how to use applicant's alleged discovery, not how to find out how to use it for themselves.
	3) Presence or absence of working examples: There are no working examples. See paragraphs [0019], [0035], and [0045] which discuss exemplary examples for trypsin and maladors:
[0019] Figure 1 illustrates an exemplary test result from an experiment in which the trypsin activity from porcine serum was measured. Here, one group was subjected to hypovolumetric 5 shock (shock) and the other group was not subjected to hypovolumetric shock (no shock). As can be clearly seen, trypsin activity was significantly and consistently higher in the animals suffering from non-septic shock, typically at a 2-3 fold higher rate. In this exemplary graph, the resuscitation time is in hours and trypsin activity is in units/ml. Of course, it should be appreciated that numerous alternative proteases could also be monitored based on protocols 10 well known in the art. Moreover, it should be appreciated that more than one protease activity as well as also lipase activity will be measured to obtain additional clinically relevant data.
[0035] In one exemplary test, one group of rats was treated (subjected to three forms of shock, hypovolumetric, endotoxic, and septic shock, respectively) and the other group was kept as control and not subjected to shock. Animals that were subjected to hypovolumetric, endotoxic, or septic shock exhibited a significant and distinct (sulfurous, cadaveric) malodor that indicated presence of volatile compounds (likely volatile thiols and/or hydrogen sulfide, 30 and cadeverine), while the animals of the control group did not exhibit unusual odor.
[0045] In still further contemplated aspects, shock or other pathological conditions may be determined and/or staged using various markers as apparent from serum profile. For example, the inventors noted that not only presence of certain markers (volatile markers and non-volatile markers), but also absence or  (post-shock), the difference in analytes was significant and demonstrated an absence and/or reduction of certain molecules after shock. Consequently, it is contemplated that an assay to determine shock may include a step in which the presence and/or quantity of one or more analytes is determined, and shock is confirmed if those analytes are no longer present or detectable with certain conventional methods (e.g. by antibody binding) and/or reduced in quantity.
	Therefore, these paragraphs do not describe the claimed methods.

	4) Nature of the invention;	5) State of the prior art; 6) Relative skill of those in the art: The invention is complex, and the prior art does not recognize correlating the presence of putrescine and cadaverine in the breath as a diagnostic for shock.
	7) Predictability or unpredictability of the art:
The specification underscores the unpredictability of the method claimed. For example: 
[0039] Therefore, it should be appreciated that the nature of the volatile compound may vary significantly. However, particularly contemplated compounds will be odorous compound, and especially odorous compounds that are released from enzymatic degradation of serum and/or extracellular proteins. 

[0040] Consequently, it should be recognized that the detection of contemplated compounds may vary considerably. However, in especially preferred aspects, the detection is a direct detection method in which breath, sweat, or another body fluid is analyzed for the type and quantity of the volatile compound. 
	
	8) Breadth of the claims: The claims are not particularly broad.
	For all of these reasons, the specification is not considered to be enabling for one skilled in the art to make and use the claimed invention.

	

	Applicants discuss art which teaches the detection of volatile compounds including putrescine in exhaled breath, which art was addressed in the previous office action. Applicants additionally discuss Mazzone et al.
	Applicants focus is on whether one skilled in the art can determine volatile compounds in human breath.  The rejection focused on whether the specification provides broad ideas that the presence of putrescine and/or cadaverine in human breath can be correlated with the detection of shock. Whether the specification provides a blueprint or an exemplified outcome in which the presence of putrescine and/or cadaverine in human breath can be correlated with the detection of shock. Whether the specification teaches how volatile organic amine compound are correlated with abnormal protease activity.  As can be seen from the cited paragraphs, there is a lot of “hand waving” as in ‘maybe this, maybe that” and no commitment to the method claimed:
On the other hand, where the analysis is based on the quantity of one or more volatile compounds…
.
The sample is then analyzed by qualitative, and more typically quantitative analysis of one or more protease activities and/or by qualitative, and more typically quantitative analysis of one or more volatile compounds in the sample to so obtain a test result that is based on the protease activity and/or quantity of volatile compounds. The test result is then correlated with the presence and/or progression of the condition in the patient

The so obtained test result is then correlated with a diagnosis or even prognosis relative to the disease,

drug treatment for shock is monitored, and/or prognosis for a patient suffering from shock is provided by measuring the type and quantity of a volatile compound that emanates from a patient.

	And so forth, as provided in the cited paragraphs from the specification above. There are many options for another to determine for themselves how to practice the invention, without one option demonstrated.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-35, 37, 39-40, 43, and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Claim 33, there is no correlation for the detection of volatile organic amine compounds and treatment of shock, that is, if the volatile organic amine compounds are detected, then treatment for shock should follow, of if no volatile organic amine compounds are detected then treatment of shock should follow, for example.

This same rejection was made in the first action of the merits mailed July 16, 2019.



Art of Record, re-iterated:
Pendergrass et al. (USP 7,723,118) teaches measuring putrescine and cadaverine in breath.
Wang et al. (USP 5,502,055) treat shock with putrescine.



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946.  The examiner can normally be reached on Monday-Thursday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/KAREN COCHRANE CARLSON/
Primary Examiner, Art Unit 1656